311 Avila Hybride, déterminé Saison Isi sementi-Baddar agricole 2006
312 Jet Hybride, déterminé Saison Isi sementi-Baddar agricole 2006
313 Otima Hybride, déterminé Saison Isi sementi-Baddar agricole 2006
314 Foster Hybride, déterminé Saison Isi sementi-Baddar agricole 2006
315 Rexa Hybride, déterminé Saison Isi sementi-Baddar agricole 2006
(Le reste sans changement)

Melon :

316 Abacus Hybride Saison 1si sementi-Baddar agricole 2006
(Le reste sans changement)

Pastèque :

309 Nisida Hybride Saison Isi sementi- Baddar agricole 2006

(Le reste sans changement)
Art. 2 - Le présent arrêté sera publié au Journal Officiel
de la République Tunisienne.
Tunis, le 23 avril 2008.
Le ministre de l'agriculture
et des ressources hydrauliques
Mohamed Habib Haddad
Vu
Le Premier ministre
Mohamed Ghannouchi

NOMINATIONS
Par arrêté du ministre de l’agriculture et des
ressources hydrauliques du 23 avril 2008.

Sont nommés membres au conseil d’administration du
centre technique des céréales pour une durée de trois ans à
compter du 13 mars 2008 Madame et Messieurs :

- Bochra Blich épouse Chouchane: représentant le
ministère des finances,

- Khaled El Achtar: représentant le ministère de
l’agriculture et des ressources hydrauliques,

- Mohamed Kerkeni: représentant le ministère de
l’enseignement supérieur, de la recherche scientifique et de
la technologie,

- Moncef Ben Salem : représentant l'institution de la
recherche et de l’enseignement supérieur agricoles,

- Hassine Sioud représentant de l'agence de
vulgarisation et de la formation agricoles,

- Mohamed Habib Ben Fekih : représentant l’union
tunisienne de l’agriculture et de la pêche,

- Mohamed Habib Dhaoui représentant l'union
tunisienne de l’agriculture et de la pêche,

- Mehrez Chebil : représentant l’union tunisienne de
l’industrie, du commerce et de l’artisanat,

- Kamel Bechadli : représentant la fédération des
sociétés de mise en valeur et de développement agricole,

- Mohamed Hedi Naouali : représentant la fédération
des grandes cultures,

- Mohamed El Bahi Wael : représentant la fédération
des coopératives centrales des céréales,

- Chadli El Mestiri : représentant des producteurs des
semences céréalières.

MINISTERE DE L'INDUSTRIE,
DE L'ENERGIE ET DES PETITES
ET MOYENNES ENTREPRISES

Décret n° 2008-1677 du 22 avril 2008, portant
approbation de la convention relative au permis
de recherche d'hydrocarbures dit permis «Le
Kef » et ses annexes.

Le Président de la République,

Sur proposition du ministre de l’industrie, de l’énergie
et des petites et moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002, la loi n° 2004-61 du 27
juillet 2004 et la loi n° 2008-15 du 18 février 2008
notamment son article 19,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l’industrie,

Vu le décret n° 2000-134 du 18 janvier 2000, portant
organisation du ministère de l’industrie, tel que modifié et
complété par et le décret n° 2007-2970 du 19 novembre
2007,

Vu le décret n° 2001-1842 du 1° août 2001, portant
approbation de la convention particulière type, relative aux
travaux de recherche et d’exploitation des gisements
d’hydrocarbures.

Décrète :

Article premier - Est approuvée, la convention et ses
annexes jointes au présent décret et signées à Tunis, le 12
janvier 2008 entre l’Etat Tunisien d’une part, les sociétés
«Primoil », « Oil Search (Tunisia) Limited » et l'Entreprise
Tunisienne d’Activités Pétrolières d’autre part et relative au
permis de recherche d’hydrocarbures dit permis « Le Kef ».

N°35

Journal Officiel de la République Tunisienne — 29 avril 2008

Page 1345
Art. 2 - Le ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises est chargé de l’exécution du
présent décret qui sera publié au Journal Officiel de la
République Tunisienne.

Tunis, le 22 avril 2008.
Zine El Abidine Ben Ali

Décret n° 2008-1678 du 22 avril 2008, portant
approbation de la convention relative au permis
de recherche d'hydrocarbures dit permis « Tanit »
et ses annexes.

Le Président de la République,

Sur proposition du ministre de l’industrie, de l’énergie
et des petites et moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002, la loi n° 2004-61 du 27
juillet 2004 notamment son article 19 et la loi n° 2008-15
du 18 février 2008,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l’industrie,

Vu le décret n° 2000-134 du 18 janvier 2000, portant
organisation du ministère de l’industrie, tel que modifié et
complété par le décret n° 2007-2970 du 19 novembre 2007,

Vu le décret n° 2001-1842 du 1” août 2001, portant
approbation de la convention particulière type, relative aux
travaux de recherche et d’exploitation des gisements
d’hydrocarbures.

Décrète :

Article premier - Est approuvée, la convention et ses
annexes jointes au présent décret et signées à Tunis, le 19
février 2008 entre l’Etat Tunisien d’une part, l'Entreprise
Tunisienne d’Activités Pétrolières en tant que titulaire et les
sociétés « Petrovietnam Exploration Production
Corporation Ltd » et « Vietsovpetro Joint Venture » en tant
qu’entrepreneur d’autre part et relative au permis de
recherche d’hydrocarbures dit permis « Tanit ».

Art. 2 - Le ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises est chargé de l’exécution du
présent décret qui sera publié au Journal Officiel de la
République Tunisienne.

Tunis, le 22 avril 2008.
Zine El Abidine Ben Ali

NOMINATIONS
Par décret n° 2008-1679 du 22 avril 2008.

Madame Noura Ben Lazrek épouse Laroussi, ingénieur
en chef, est chargée des fonctions de directeur général des
industries manufacturières au ministère de l’industrie, de
l’énergie et des petites et moyennes entreprises.

Par décret n° 2008-1680 du 22 avril 2008.

Madame Samira Ben Souf épouse Ben Amara,
administrateur en chef, est chargée des fonctions de
directeur général des stratégies industrielles au ministère de
l’industrie, de l'énergie et des petites et moyennes
entreprises.

MINISTERE DE L'EQUIPEMENT,
DE L'HABITAT ET DE L'AMENAGEMENT
DU TERRITOIRE

Décret n° 2008-1681 du 22 avril 2008, portant
approbation de la révision du plan
d'aménagement urbain de la ville d'El Mouroui,
gouvernorat de Ben Arous.

Le Président de la République,

Sur proposition de la ministre de l’équipement, de
l'habitat et de l’aménagement du territoire,

Vu la loi n° 75-33 du 14 mai 1975, portant promulgation
de la loi organique des communes, telle que modifiée et
complétée par les textes subséquents et notamment la loi
organique n° 2006-48 du 17 juillet 2006,

Vu le code des eaux promulgué par la loi n° 75-16 du 31
mars 1975, tel que modifié et complété par les textes
subséquents et notamment la loi n° 2001-116 du 26
novembre 2001,

Vu la loi n° 83-87 du 11 novembre 1983, relative à la
protection des terres agricoles, telle que modifiée et
complétée par la loi n° 90-45 du 23 avril 1990 et par la loi
n° 96-104 du 25 novembre 1996,

Vu la loi n° 86-17 du 7 mars 1986, portant refonte de la
législation relative au domaine public routier de l’Etat,

Vu le code forestier, tel qu’il a été refondu par la loi n°
88-20 du 13 avril 1988 et les textes subséquents qui l’ont
modifié et complété et notamment la loi n° 2005-13 du 26
janvier 2005,

Vu le code du patrimoine archéologique, historique et
des arts traditionnels promulgué par la loi n° 94-35 du 24
février 1994 tel que modifié et complété par la loi n° 2001-
118 du 6 décembre 2001,

Vu le code de l’aménagement du territoire et de
l’urbanisme promulgué par la loi n° 94-122 du 28
novembre 1994, tel que modifié et complété par la loi n°
2003-78 du 29 décembre 2003 et modifié par la loi n° 2005-
71 du 4 août 2005 et notamment son article 19,

Vu la loi n° 2005-90 du 3 octobre 2005, relative aux
parcs urbains,

Vu le décret n° 74-93 du 15 février 1974, fixant les
attributions du ministère de l’équipement, tel que complété
par le décret n° 92-248 du 3 février 1992,

Vu le décret n° 88-1413 du 22 juillet 1988, portant
organisation du ministère de l’équipement et de l’habitat,
tel que modifié et complété par le décret n° 92-249 du 3
février 1992 et le décret n° 2008-121 du 16 janvier 2008,

Vu le décret n° 91-853 du 31 mai 1991, relatif à la
création d’une commune à El Mourouj du gouvernorat de
Ben Arous,

Vu le décret n° 2005-2765 du 11 octobre 2005, fixant
les zones de sauvegarde des terres agricoles du gouvernorat
de Ben Arous,

Vu l’arrêté du ministre de l’équipement et de l’habitat
du 3 octobre 1995, portant définition des pièces
constitutives du plan d’aménagement urbain,

Page 1346

Journal Officiel de la République Tunisienne — 29 avril 2008 N°35
